In my judgment the better rule would be that which is involved in no labored verbal and mental strain, such as characterizes the efforts of those authorities which uphold the contrary conclusion, and that this better rule would be the plain and practical one, free from the mazes of hair-splitting distinctions, that where the nonresident defendant is engaged exclusively in interstate commerce, does no interstate business whatever with the people of this state, and where the injury happened or cause of action accrued wholly in another state, having no connection with anything done in this state, and where the scene of the happening and the law to be applied are matters obviously far more familiar there than could be made to appear here, and the witnesses dealing with the scene and who must be relied upon in a large measure to complete the picture thereof are residents of the state where the injury occurred, the courts of this state should take no jurisdiction of such a case. Such a rule would *Page 865 
not only look better on paper, but would better conduce to the real ends of justice, inasmuch as there must be applied in any event the law of the state where the cause of action accrued, and can be better applied by those who are in the territory where the alleged injury occurred, to say nothing upon the evident burdens upon commerce which the colonization of foreign cases inevitably entails.
There is said to be a rule in a popular game with cards that when the player finds himself in a debatable position, he takes the trick; but in the ethics of the law the rule undoubtedly is exactly the reverse, an attitude which it seems to me would better befit the entire procedural field than that of grasping for jurisdiction by which to take on outside lawsuits for outside occurrences if any visible peg can be found upon which to hang the excuse so to do. But voices in protest against it are lost in the din. And soon we may hear that when the freight cars of a railroad remotely located somewhere in the United States, or Canada, or Mexico, loaded solely with interstate freight, happen to touch rails within this state, local jurisdiction will thereupon attach for causes of civil action accruing anywhere north of the Canal Zone. But the liberty as well as the duty to protest are still left, for yet a while, at least; and these considerations, among others, lead me to the same conclusion, as to this particular case, which has been reached by Judge Anderson. He and I protested in Clark v. Louisville  N.R. Co.,158 Miss. 287, 130 So. 302, and here is the same old colonization program carried on merely in another form.
But since the majority has ruled in favor of taking jurisdiction I will add that I concur in the order of reversal and in the ground therefor, as stated in the majority opinion. But I am further of the opinion, in which ROBERDS and McGEHEE, JJ., concur that there should have been a peremptory instruction for the defendant, when the Louisiana law is applied to the facts, as that law must be applied since the injury occurred in that state. *Page 866